Case 2:17-bk-19548-NB     Doc 435 Filed 04/15/19 Entered 04/15/19 15:25:44       Desc
                            Main Document    Page 1 of 5


     JENNIFER WITHERELL CRASTZ – SBN 185487
 1   JESSICA MICKELSEN SIMON – SBN 277581
     HEMAR, ROUSSO & HEALD, LLP
 2   15910 Ventura Boulevard, 12th Floor
     Encino, California 91436
 3   Telephone: (818) 501-3800
     Facsimile: (818) 501-2985
 4
     Attorneys for Movant-Secured Creditor
 5   Wells Fargo Bank, National Association
 6

 7

 8                          UNITED STATES BANKRUPTCY COURT

 9             CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

10

11   In re:                              )     Case No.: 2:17-bk-19548-NB
                                         )
12   LAYFIELD & BARRETT, APC,            )     [The Hon. Neil M. Bason]
                                         )
13                                       )     Chapter 11
                   Debtor.               )
14                                       )     NOTICE OF WITHDRAWAL OF WELLS
15   ___________________________________ )     FARGO BANK, N.A.’S MOTION FOR
     WELLS FARGO BANK, National          )     RELIEF FROM STAY RE: 2720
16   Association,                        )     HOMESTEAD ROAD, SUITES 210 and
                                         )     220, PARK CITY, UTAH 84098
17                  Movant,              )
                                         )     [Relates to Docket No. 143]
18
     vs.                                 )
19                                       )     DATE :        March 5, 2019
                                         )     TIME :        2:00 p.m.
20   LAYFIELD & BARRETT, APC,            )     CTRM.:        1545
                                         )                   255 East Temple Street
21                                       )                   Los Angeles, CA 90012
                   Respondent.           )
22
                                         )
23   ___________________________________ )

24

25

26

27

28
                                              1
                      NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY
Case 2:17-bk-19548-NB      Doc 435 Filed 04/15/19 Entered 04/15/19 15:25:44             Desc
                             Main Document    Page 2 of 5



 1   TO DEBTOR, DEBTOR’S ATTORNEY, PETITIONING CREDITORS, CHAPTER 11

 2   TRUSTEE, AND ALL INTERESTED PARTIES:

 3          PLEASE TAKE NOTICE THAT Wells Fargo Bank hereby withdraws its Motion for relief

 4   from the Automatic Stay under 11 U.S.C. § 362 (Real Property) (Docket No. 143) with respect to

 5   the real property located at 2720 Homestead Road, Suites 210 and 220, Park City, Utah 84098.

 6   DATED: April 15, 2019                      HEMAR, ROUSSO & HEALD, LLP
 7
                                                     /s/ Jennifer Witherell Crastz
 8                                              By:________________________________________
                                                   JENNIFER WITHERELL CRASTZ
 9                                                 JESSICA MICKELSEN SIMON
10                                              Attorneys for Movant-Secured Creditor
                                                Wells Fargo Bank, National Association
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
                      NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY
               Case 2:17-bk-19548-NB                    Doc 435 Filed 04/15/19 Entered 04/15/19 15:25:44                                     Desc
                                                          Main Document    Page 3 of 5




                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
15910 Ventura Blvd., 12th Floor, Encino, CA 91436


A true and correct copy of the foregoing document entitled (specify): NOTICE OF WITHDRAWAL OF MOTION
FOR RELIEF FROM THE AUTOMATIC STAY RE: 2720 HOMESTEAD ROAD, SUITES 210 & 220, PARK CITY,
UTAH 84098
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/ 15/2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
he following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       x Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 4/ 15/2019          , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       x Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY,O           XXVXEXRXNXIG
                                                      XHXTXX
                                                           MXAIXL,XX
                                                                   FAXCXSXIM
                                                                           XXILX
                                                                               EXTXRXAX
                                                                                      NXSX
                                                                                         MXISXSXIO
                                                                                                 XNXX
                                                                                                    OXRXEXMXAXIL
                                                                                                               X (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 4/15/2019                 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Chambers' Copy:
Hon. Neil M. Bason, Courtroom 1545, U.S. Bankruptcy Court
255 E. Temple Street, Los Angeles, CA 90012
                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

4/ 15 /2019                         MARY ANN GRANZOW                                            /s/ Mary Ann Granzow
 Date                           Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 F901331
Case 2:17-bk-19548-NB     Doc 435 Filed 04/15/19 Entered 04/15/19 15:25:44       Desc
                            Main Document    Page 4 of 5



 1   ADDITIONAL SERVICE INFORMATION:
 2
     To be Served by Court Via Notice of Electronic Filing (NEF):
 3

 4      •   Wesley H Avery wes@averytrustee.com,
            lucy@averytrustee.com;alexandria@averytrustee.com
 5      •   Jason Balitzer jbalitzer@sulmeyerlaw.com,
            jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
 6      •   Moises S Bardavid mbardavid@hotmail.com
        •   Daniel I Barness daniel@barnesslaw.com
 7
        •   James W Bates jbates@jbateslaw.com
 8      •   Darwin Bingham cat@scalleyreading.net
        •   Paul M Brent snb300@aol.com
 9      •   Martin J Brill mjb@lnbrb.com
        •   William S Brody wbrody@buchalter.com,
10          dbodkin@buchalter.com;IFS_filing@buchalter.com
        •   Glenn R Bronson grb@princeyeates.com, carolp@princeyeates.com
11
        •   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
12      •   Jennifer Witherell Crastz jcrastz@hrhlaw.com
        •   Beth Gaschen bgaschen@wgllp.com,
13          kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
        •   Jeffrey I Golden jgolden@wgllp.com,
14          kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
        •   M. Jonathan Hayes jhayes@rhmfirm.com,
15
            roksana@rhmfirm.com;rosario@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;
16          max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;reb
            eca@rhmfirm.com
17      •   Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
        •   James KT Hunter jhunter@pszjlaw.com
18      •   Steven J Kahn skahn@pszyjw.com
19      •   Joseph M Kar jkar@mindspring.com
        •   Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
20      •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
        •   David W. Meadows david@davidwmeadowslaw.com
21      •   Jessica Mickelsen Simon jmsimon@hrhlaw.com
        •   Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
22      •   Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
23      •   Joel A Osman osman@parkermillsllp.com, sanders@parkermillsllp.com
        •   Malhar S Pagay mpagay@pszjlaw.com, mpagay@pszjlaw.com
24      •   Brian A Paino bpaino@mcglinchey.com,
            crico@mcglinchey.com;khan@mcglinchey.com
25      •   Michael F Perlis mperlis@lockelord.com,
            merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungara
26          y@lockelord.com
27      •   Michael F Perlis ,
            merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungara
28          y@lockelord.com
                                                 1
                     NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY
Case 2:17-bk-19548-NB      Doc 435 Filed 04/15/19 Entered 04/15/19 15:25:44      Desc
                             Main Document    Page 5 of 5


        •   Hamid R Rafatjoo hrafatjoo@raineslaw.com,
 1          bclark@raineslaw.com;cwilliams@raineslaw.com
 2      •   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
        •   Daniel H Reiss dhr@lnbyb.com, dhr@ecf.inforuptcy.com
 3      •   Damion Robinson dr@agzlaw.com
        •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
 4      •   Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
        •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 5      •   Gary R Wallace garyrwallace@ymail.com
 6      •   Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com

 7

 8   Served By United States Mail:
 9   Debtor
     Layfield & Barrett, APC
10   fka Layfield & Wallace, APC
     fka The Layfield Law Firm, APC
11   2720 Homestead Rd., Ste. 210
     Park City, UT 84098
12
     Attorney for Petitioning Creditors, The Dominguez Firm, Mario Lara and Nayazi Reyes
13   Alan J. Watson
     Holland & Knight LLP
14   400 S. Hope St., 8th Floor
     Los Angeles, CA 90071
15
         - and -
16   Patricia Salcedo
     The Dominguez Firm
17   3250 Wilshire Blvd. #2200
     Los Angeles, CA 90010
18
     Attorneys for Chapter 11 Trustee
19   Malhar S. Pagay
     Pachulski Stang Ziehl & Jones LLP
20   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
21
     U.S. Trustee
22   United States Trustee (LA)
     Attn: Dare Law
23   915 Wilshire Blvd., Suite 1850
     Los Angeles, CA 90017
24

25

26

27

28
                                               2
                      NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY
